Opinion by
Judge Lindsay:
It was error to render a personal judgment against the infant defendants.
The judgment fails to describe the realty adjudged to be sold, except by reference to the description set out in the petition and in the copy of the mortgage on file. This left the commissioner to determline judicially which lots or parts of lots were to be sold. The judgment directed the commissioner to advertise the sale according to law. The law does not prescribe how judicial sales, where mortgages are foreclosed, shall be advertised. It is error in such cases for the chancellor to fail to prescribe the manner in which the sale shall be advertised. It is not necessary to consider the remaining questions presented by the appeal.
Judgment reversed and cause remanded for further proceedings consistent with this opinion.